ORDER

Upon consideration of Joel S. Kuykendall’s motion for reconsideration of the court’s October 24, 2007, 255 FedAppx. 507, order dismissing his petition for review for failure to pay the docketing fee, the docketing fee now having been paid,
IT IS ORDERED THAT:
(1) The motion is granted. The mandate is recalled, the dismissal order is vacated, and the petition for review is reinstated.
(2) The Office of Personnel Management should calculate its brief due date from the date of filing of this order.